DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4, 15, 19-20, 22, 24, 27, 31, 33, 36-37, 41, 43, 61, 65, 68 and 76-83 in the reply filed on 5/24/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 2 recites the limitation "substantially impermeable barrier layer”" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites a barrier layer that is substantially impermeable not a substantially impermeable barrier layer.
Claim 61 recites the limitation "one chemical indicator" in line .  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 15, 19, 20, 22, 24, 36 and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faran (US 2008/0009067).
Faran discloses an indicator device (fig. 1b) comprising: an indicator section (12) comprising an indicator material (14) that displays different visible properties in response to the presence or absence of an activating agent (*in a second interpretation the indicator section is 18 and the activator section is 12; Applicant has not stated where the indicator section is on top of the barrier or under the barrier); 
an activator section (18) comprising an activating agent (para 41 states a second reactant) that effects a change in the visible properties of the indicator material; and 
a barrier (fig. 1b, ref. 16 or 17) section comprising a barrier layer that is substantially impermeable to the activating agent (the barrier layer separates the indicator material and the activating agent till the barrier is removed, para 50), the 
wherein at least part of the substantially impermeable barrier layer is configurable to allow the activating agent and the indicator material to come into contact with each other, thereby effecting a change in visible properties of the indicator material (this limitation does not further structurally limit the instant claim because the barrier layer can just be removed to allow contact of the activating agent and the indicator material to come into contact with each other, of which is what occurs in Faran).  
Regarding claim 2, wherein at least part of the substantially impermeable barrier layer is removable (separating film 17 is removable), and wherein on removal of at least part of the substantially impermeable barrier layer, the activating agent and the indicator material come into contact with each other, thereby effecting a change in visible properties of the indicator material (para 50).
Regarding claim  Application No. TBA4, wherein the indicator device further comprises a semi-permeable barrier layer (fig. 1b shows semi-permeable barrier layer 16 which allows the indicator to contact the activating agent; the barrier section in claim 1 is now interpreted as 17) configured to allow controlled movement of the activating agent to the indicator material (this limitation does not further structurally limit the instant claim), optionally wherein the semi-permeable barrier layer is located between the indicator material and the activating agent (fig. 1b and 2 show the barrier layer 16 between the indicator material and the activating agent. .  
Regarding claim 15, wherein the indicator device further comprises one or more adhesive layers, optionally wherein the one or more adhesive layers are located 
Regarding claim 19, wherein the substantially impermeable barrier layer comprises a detachable section (barrier layer 17 is removed, para 50) and optionally a fixed section optionally wherein where the detachable section and the fixed section meet there is provided a separable portion (the optionally fixed section is not being interpreted as being positively recited because of the optional statement).   
Regarding claim 20, wherein where the detachable section and the fixed section meet there is provided a separable portion.  The instant claim has not distinguished bewtween a detachable section and the fixed section by a structure, i.e. a perforated line, therefore the prior art structurally can be torn to partially detach a section.  
Regarding claim 22, wherein the indicator device further comprises a first adhesive layer located between or adjacent to the substantially impermeable barrier layer and the indicator material (adhesive layers are provided between any of the layers for connecting the layers together, para 42,44). 
Regarding claim 24, wherein the separable portion is sealed (para 50 states layer 17 is impervious which does not allow fluid to travel therethrough), the seal configured to mitigate the activating agent and the indicator material from coming into contact with each other (this limitation does not further structurally limit the instant claims).  
Regarding claim 36, dependent upon claim 19, wherein the indicator device further comprises a second adhesive layer located between or adjacent to the 
Regarding claim 61, wherein the indicator section (12) comprises a substrate material (fig. 1b), and wherein the indicator material and the substrate material are incorporated into the same layer so-forming a combined indicator and substrate layer (fig 1, para 44), and wherein the indicator material is dispersed within the substrate material (para 44) or vice versa, optionally wherein the combined indicator and substrate layer comprises a polymer composite, said polymer composite comprising at least one thermoplastic polymer, and at least one chemical indicator (Applicant has not provided a chemical indicator in claim 1 or the instant claim.  Examiner is interpreting the chemical indicator as the indicator material) dispersed in the at least one thermoplastic polymer, the at least one chemical indicator comprising a particulate inorganic substrate, and at least one indicator material, reactive dye or ink coated on and/or impregnated within the particulate inorganic substrate (the italicized words above are all optionally required and are therefore just that optional).    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27, 31, 33, 37, 41, 43, 65, 68, 76-83  are rejected under 35 U.S.C. 103 as being unpatentable over Faran (US 2008/0009067) in view of Smyth et al. (WO 2014/132065 having a publication date 9/2014; US 10,247,713 is used for the column and line numbers).
Regarding claim 27 and 31, Faran teaches an indicator device as seen above.
Faran does not teach a first or second patterned adhesive layer, the first or second patterned adhesive layer having an enclosed space.
Smyth provides an indicator device which comprises an indicator layer, a barrier layer and adhesive layers.  Adhesive layers are provide for adhereing the layers together.  In fig. 4, adhesive layer 122 is patterned to have an enclosed space (128) for 
Regarding claim 33, an indicator device as claimed in claims 27, Faran does not teach wherein the adhesive used for the inner adhesive layer is of a lower adhesive strength than the adhesive used for the outer adhesive layer.
Smyth teaches the use of multiple adhesive layers and peelable strength to allow for the barrier to be removed.  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Faran to use different adhesive levels within the layered device in order to have different peelable strength for the barrier layer removal.  
Claim 33 states, “optionally wherein the inner adhesive5Attorney Docket No.: 112651.0000002Application No. TBA layer is a pressure sensitive adhesive and the outer adhesive layer is a permanent bond laminating adhesive.” This limitation is being treat as an option limitation.
Regarding claim 37 and 41, Faran teaches an indicator device as seen above.
Faran does not teach a first or second patterned adhesive layer, the first or second patterned adhesive layer having an enclosed space.

Regarding claim 43, an indicator device as claimed in claims 37, Faran does not teach wherein the adhesive used for the inner adhesive layer is of a lower adhesive strength than the adhesive used for the outer adhesive layer.
Smyth teaches the use of multiple adhesive layers and peelable strength to allow for the barrier to be removed.  It would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Faran to use different adhesive levels within the layered device in order to have different peelable strength for the barrier layer removal.  
Regarding claim 65, Faran teaches an indicating device for temperature sensitive products as seen above.
Faran does not teach an indicator material is a ph sensitive material.  

Smyth teaches the indicator layer includes ph sensitive material such as m-Cresol Purple (col. 7, lines 11-33, which lists all the optional pH sensitive materials optional listed).  Claim 65 optically requires “optionally is selected from one or more of the group consisting of. m-Cresol Purple (MCP, Hydroxy triarylmethane), Thymolphthalein (3,3- bis(4-hydroxy-2-methyl-5-propan-2-ylphenyl)-2-benzofuran-1-one), o-Cresolphthalein (3,3 -Bi s(4-hydroxy-3 -methylphenyl)- 1 (3H)-i sobenzofuranone), Acryloly fluorescein (AcF1), 13-methyl umbelliferon (BMUB), Bromothymol blue (BTB, Hydroxy triarylmethane), 5' and 6-Carboxyseminaphtholfluorescein (c-SNAFL), S'and 6'- Carboxyseminaphtholrhodamine (c-SNARF), Cresol Red (CR, o- Cresolsulfonephthalein), 2-(2,4-Dinitrophenylaxo)-1-naphthol- 3,6-disulphonic acid (DNPA), tris(thenoyltrifluoroacetonato) europium (III) (Eu(tta)1), Fluorescein (Fl, 7Attorney Docket No.: 112651.0000002 Application No. TBA resorcinolphthalein), 7-hydroxycoumarin-4-acetic acid (HCA), 1, Hydroxypyrene-3,6,S- trisulphonic acid (HPTS), Neutral red (NR, toluylene red), Phenol Red (PR, phenolsulfonphthalein), Rhodamine 6G (R6G), Sulforhodamine 101 (SRh), Thymol blue (TB, thymolsulphonephthalein), Texas Red hydrazine (THR), Phenolphthalein (3,3-bis(4- hydroxyphenyl)i sobenzofuran- 1 (3H)-one), Thymol blue, Phenoltetraiodophthalein, Phenoltetrachlorophthalein, a-Naphtholbenzein and p-Xylenol blue” which is being treated as an optical statement and not required in the rejection of 65.

Regarding claim 76 and 77 and 78, an indicator device as claimed in claim 1, Faran does not teach wherein the activating agent is a carboxylic acid. 
Smyth teaches carboxylic acid as the chemical agent that interacts with the indicator material.  It is well known that indicator and activation agent work in pairs as taught by Smyth. It would have been obvious to one having an ordinary skill in the art to modify Faran to use any number of indicator/activating material combinations that are well known in the art as taught by Smyth (see col. 8, lines 33-36).  Carboxylic acid is an organic acid.
Regarding claim 79, an indicator device as claimed in claim 77, wherein the acid is selected from one or more of the group consisting of: aromatic acids, aliphatic acids, and cyclic acids.  NDPA is cyclic acid which is seen in col.7, line 25-30)
Regarding claim 80, an indicator device as claimed in claim 77, wherein the acid is selected from one or more of the group consisting of: aromatic carboxylic acids, aliphatic carboxylic acids, and cyclic carboxylic acids.  NDPA is cyclic acid which is seen in col.7, line 25-30).  It would have been obvious to one having an ordinary skill in the art to use a cyclic carboxylic acid due the terminal carboxylic acid will still be reactive with the indicator material. 
Regarding claim 81, dependent upon claim 77, wherein the acid is selected from one or more of the group consisting of: benzoic acid, o- toluic acid (2-methylbenzoic 
Regarding claim 82 claims 77, wherein the acid has a melting point of at least approximately 20 °C, optionally between approximately 20 °C and approximately 220 °C, optionally between approximately 27 °C and approximately 217 °C.  Smyth lists the acids above and would therefore have the same melting point properties listed above.
Regarding claim 83, an indicator device as claimed in claims 77, wherein the acid has a molecular weight of between approximately 100 gmol and approximately 300 gmol1, optionally between approximately 120 gmol1 and 9Attorney Docket No.: 112651.0000002 Application No. TBA approximately 230 gmol1, optionally between approximately 122 gmol1 and approximately 200 gmol1.   Smyth lists the acids above and would therefore have the same melting point properties listed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797